DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2022/0215983 A1).

Regarding claim 1, Suzuki discloses a profile modeling cable clip (Fig. 7 element 210), the clip comprising: a base (Fig. 7 element 233); and a plurality of comb teeth (Fig. 7 element 240) coupled to the base via spring elements (Fig. 7 element 44), wherein each of the comb teeth is independently compressible (as discussed in Paragraph [0073]), and wherein each of the comb teeth has a shorter height when compressed (wherein it is asserted to be well known in the art for spring elements to decrease in height when compressed, or “sandwiched” as discussed in Paragraph [0073]).
Suzuki does not expressly disclose the clip being for sealing airflow in an Information Handling System (IHS) chassis, however the phrase “for sealing airflow in an Information Handling System (IHS) chassis” is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  

Regarding claim 2, Suzuki discloses the clip as set forth in claim 1 above and further wherein each of the comb teeth is independently compressible upon contact with one or more cables (wherein the examiner asserts that each of the comb teeth is in independent compressible entity, as disclosed in Paragraphs [0073]-[0074] and shown in Fig. 7, and as such would necessarily be independently compressible upon contact with one or more cables, elements 25, as shown in Fig. 8).

Regarding claim 6, Suzuki discloses the clip as set forth in claim 1 above and further wherein the plurality of comb teeth consists of four comb teeth (as shown in Fig. 7).
Suzuki does not expressly disclose wherein the plurality of comb teeth consists four comb teeth, however, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, such as four comb teeth, applicant must show that the chosen dimensions are critical.   As such, the claimed number of comb teeth appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975) as it appears that the clip would work equally well utilizing more than four comb teeth.

Regarding claim 8, Suzuki discloses the clip as set forth in claim 1 above and further wherein the base, the plurality of comb teeth, and the spring elements comprise a single piece of plastic material (as discussed in Paragraph [0073]).

Regarding claim 9, Suzuki discloses the clip as set forth in claim 1 above and further wherein compressible comprises deformable (as discussed in Paragraphs [0073]-[0074]).


Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1-2 above, and further in view of Johnson et al. (US Patent 5,813,243).

Regarding claim 3, Suzuki discloses the clip as set forth in claim 2 above.
Suzuki does not expressly disclose wherein the one or more cables pass through a gantry in the IHS chassis.
Johnson teaches an information handling system wherein the one or more cables (Fig. 5 element 156) pass through (as shown in Fig. 5) a gantry (Fig. 5 including elements 110 and 112) in the IHS chassis (Fig. 5 element 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the cable clip of Suzuki in an information handling system such as that of Johnson in order to maintain a stable positional relationship between the cable and the information handling system, via the profile-modeling cable clip (as suggested by Suzuki Paragraphs [0005]-[0006]) and prevent damage due to unconstrained cables.

Regarding claim 4, Suzuki in view of Johnson discloses the cable clip as set forth in claim 3 above.
Suzuki does not expressly disclose wherein the contact is at least one of: provided, maintained, or increased, at least in part, by a latch disposed over the gantry.
Johnson teaches a clip in which contact is at least one of: provided (as discussed in Column 8 lines 46-53), maintained, or increased, at least in part, by a latch (Fig. 7 elements 202 and 204 of element 108) disposed over the gantry (as shown in Fig. 5 wherein element 108 is shown to be disposed over gantry elements 110 and 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the cable clip of Suzuki in an information handling system such as that of Johnson in order to maintain a stable positional relationship between the cable and the information handling system, via the profile-modeling cable clip (as suggested by Suzuki Paragraphs [0005]-[0006]) and prevent damage due to unconstrained cables, and further that such a clip would be attached to the gantry by means of a latch as taught by Johnson in order to provide a means of attaching said clip to said information handling system.

Regarding claim 5, Suzuki in view of Johnson discloses the clip as set forth in claim 4 above and further wherein the base comprises at least one fastening element (Suzuki Fig. 2 element 39) configured to attach to a location in the gantry (as discussed in Suzuki Paragraph [0049] wherein the target would be the gantry).


Claim(s) 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Patent 5,813,243) in view of Suzuki et al. (US 2022/0215983 A1).

Regarding claim 10, Johnson discloses an Information Handling System (IHS) (Fig. 3 element 102), comprising: 
a gantry (Fig. 5 including elements 110 and 112) in a chassis (Fig. 5 element 120); and 
a profile-modeling cable clip (Fig. 8 element 108) for sealing airflow through the gantry, wherein the profile-modeling cable clip comprises: 
a base (Fig. 7 element 200); and 
a plurality of comb teeth (Fig. 7 elements 212) coupled to the base via spring elements (Fig. 7a elements 213 as described in Column 7 lines 35-38), wherein each of the comb teeth is independently compressible (as discussed in Column 7 lines 33-35).
Johnson does not expressly disclose a profile-modeling cable clip wherein the plurality of comb teeth are configured to support one or more cables that are parallel to the comb teeth.
Suzuki teaches a profile-modeling cable clip wherein the plurality of comb teeth are configured to support one or more cables that are parallel to the comb teeth (as shown in Figs. 7-8 wherein the comb teeth are shown to be parallel with the supported one or more cables).
It would have been obvious to one or ordinary skill in the art before the effective filing date to utilize the profile-modeling cable clip of Suzuki in the information handling system of Johnson in order to maintain a stable positional relationship between the cable and the information handling system, via the profile-modeling cable clip (as suggested by Suzuki Paragraphs [0005]-[0006]) and prevent damage due to unconstrained cables.

Regarding claim 11, Johnson in view of Suzuki discloses the system as set forth in claim 10 above and further wherein each of the comb teeth is independently compressible upon contact with one or more cables (as shown in Fig. 8 and discussed in Column 8 lines 43-54).

Regarding claim 12, Johnson in view of Suzuki discloses the system as set forth in claim 11 above and further wherein the one or more cables (Fig. 5 element 156) pass through (as shown in Fig. 5) a gantry (Fig. 5 including elements 110 and 112) in the IHS chassis (Fig. 5 element 120).

Regarding claim 13, Johnson in view of Suzuki discloses the system as set forth in claim 12 above and further wherein the contact is at least one of: provided (as discussed in Column 8 lines 46-53), maintained, or increased, at least in part, by a latch (Fig. 7 elements 202 and 204 of element 108) disposed over the gantry (as shown in Fig. 5 wherein element 108 is shown to be disposed over gantry elements 110 and 112).

Regarding claim 14, Johnson in view of Suzuki discloses the system as set forth in claim 13 above and further wherein the base comprises at least one fastening element (Fig. 7 element 240) configured to attach to a location in the gantry (as discussed in Column 8 lines 20-25).

Regarding claim 15, Johnson in view of Suzuki discloses the system as set forth in claim 10 above.
Johnson does not expressly disclose wherein the plurality of comb teeth consists of four comb teeth, however one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering design implementation to utilize four comb teeth, since applicant has not disclosed that four comb teeth solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with more teeth as disclosed by the Johnson reference.


Regarding claim 17, Johnson in view of Suzuki discloses the system as set forth in claim 10 above and further wherein the base, the plurality of comb teeth, and the spring elements comprise a single piece of plastic material (as described in Column 7 lines 29-35).

Regarding claim 18, Johnson in view of Suzuki discloses the system as set forth in claim 10 and further wherein deformable comprises compressible (as shown in Fig. 8 and discussed in Column 8 lines 43-48).

Regarding claim 19, Johnson in view of Suzuki discloses the Information Handling System as set forth in claim 10 above, which necessarily entails the method steps comprising: passing a plurality of cables through a gantry in a chassis of an Information Handling System (IHS); and closing a latch over the gantry, wherein the latch provides, maintains, or increases an uneven contact between the plurality of cables and a profile-modeling cable clip, wherein the profile-modeling cable clip comprises a plurality of comb teeth coupled to a base via spring elements, and wherein each of the comb teeth is independently deformable or compressible to reduce airflow through the gantry, wherein each of the comb teeth has a shorter height when deformed or compressed, and wherein the plurality of comb teeth are configured to support one or more cables that are parallel to the comb teeth.

Regarding claim 20, Johnson discloses the method as set forth in claim 19 above and further wherein the base, the plurality of comb teeth, and the spring elements comprise a single piece of plastic material (as described in Column 7 lines 29-35).


Allowable Subject Matter

Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes wherein the spring elements comprise M-shaped springs.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 10, a combination of limitations that includes wherein the spring elements comprise M-shaped springs.  None of the reference art of record discloses or renders obvious such a combination.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".



Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841